Citation Nr: 0811605	
Decision Date: 04/08/08    Archive Date: 04/23/08	

DOCKET NO.  05-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1969 to 
November 1970.  He served in Vietnam from September 1969 to 
November 1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2007 at which time it was 
remanded in order that further development might be 
accomplished.  The requested actions have been completed to 
the extent possible and the case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence of record includes a principal 
psychiatric diagnosis of PTSD.  

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007)) need not be discussed.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must adjudicate the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor or 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed inservice stressor or stressors.  38 C.F.R. 
§ 3.304(f).  

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  

With regard to the question of verification of the veteran's 
alleged stressors, his personnel records disclose that he 
served in Vietnam from September 1969 to November 1970.  His 
principal duty assignment in Vietnam was as a personnel 
management specialist with Company A of the 99th Combat 
Support Battalion, 3rd Brigade, 9th Infantry Division.  He 
also spent a month with the Headquarters and Headquarters 
Troop of the 11th Armored Cavalry Regiment for most of 
October 1970.  Of record is a military order dated in late 
October 1969 showing the veteran's assignment to Company A of 
the 99th Support Battalion.  His military occupational 
specialty was listed as 11B11, a specialty that the Board 
notes means that he was trained as an infantryman.  

Of record is a copy of the award of the Army Commendation 
Medal to the veteran.  He reportedly distinguished himself by 
exceptionally meritorious achievement in support of military 
operations against Communist aggression in the Republic of 
Vietnam between September 1969 and January 1970.  His 
personnel records further disclose that he participated in 
the "11th Campaign."  

Of record is a communication from the U.S. Joint Services 
Records Research Center (JSRRC) (formerly the Center for Unit 
Records Research).  It reflected that there were no recorded 
attacks against the Tan An Air Field in Vietnam between 
October and December 1969.  The daily staff journals 
submitted by the Headquarters of the 3rd Brigade of the 9th 
Infantry Division (the higher headquarters) and Headquarters 
of the 99th Combat Service Support Battalion dated in 
April 1970 reveal that the airfield received four to five 
rounds of rifle fire on that date.  The Operational Report-
Lessons Learned submitted by the 99th Combat Services Support 
Battalion for the period ending April 30, 1970, recorded the 
attack against the airfield and reflected the results were 
minor materiel damage and three personnel being wounded.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran's recollections of his 
experiences in Vietnam reveal that his unit was exposed to 
enemy rocket and mortar attacks.  While more specific 
information considering the stressor experiences the veteran 
alleges would be desirable, the Board finds that there is 
adequate evidence of record with which to make a decision at 
this time.  The Board essentially accepts the veteran's basic 
assertion that he was exposed to enemy fire while serving in 
Vietnam.  The Board finds no reason to question the veteran's 
credibility, especially in light of the personnel records 
showing his participation in the 11th Campaign and his 
assignment to a combat services support unit.  Additionally, 
the veteran has a current valid diagnosis of PTSD, and his 
PTSD has been reported to be related to his service 
experiences in Vietnam.  As indicated in Suozzi v. Brown, 
10 Vet. App. 307 (1997), a stressor need not be corroborated 
in every detail.  Corroboration of a veteran's personal 
participation in a stressful activity is not necessary.  See 
Pentecost v. Derwinski, 16 Vet. App. 124 (2002).  
Accordingly, the Board finds that the veteran has PTSD that 
reasonably is the result of his experiences while serving in 
Vietnam in late 1969 and most of 1970.  

The Board is aware that the veteran has also referred to 
having PTSD as a result of sexual trauma he experienced 
during service.  There is insufficient information of record 
with which to corroborate the veteran's recollections of his 
reported sexual trauma in service.  There is no need to 
pursue verification of the stressors with 






regard to the disability in light of the grant of service 
connection for PTSD based on combat exposure.  


ORDER

Service connection for PTSD is allowed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


